Appeal from order, Supreme Court, New York County (O. Peter Sherwood, J.), entered February 1, 2010, which declined to sign an order to show cause, unanimously dismissed, without costs, as taken from a nonappealable paper.
“No appeal lies from an order declining to sign an order to show cause” (Nova v Jerome Cluster 3, LLC, 46 AD3d 292, 293 [2007]). In any event, the court properly declined to sign the order to show cause on the ground that the petition is untimely, having been filed more than 90 days after delivery of the arbitra*424tion award to petitioner (see CPLR 7511 [a]). Petitioner has failed to show a basis for tolling under CPLR 208 (see Karczewicz v New York City Tr. Auth., 244 AD2d 285, 285 [1997]). Petitioner’s failure to name the City University of New York as a respondent is also fatal to his claim (see CPLR 1001 [a]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur—Mazzarelli, J.P., Sweeny, Renwick, Richter and Manzanet-Daniels, JJ.